DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 07/11/2022 is acknowledged.
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Asakuma et al.  (JP 2000284293 A: see English Machine Translation for citations)
	Regarding claims 1-3, Asakuma et al. teach a liquid crystal capsule ( cell; see abstract, claims, and examples i.e. Example 1 in paragraph [0042] and Synthesis Example 14 in paragraph [0026]) comprising a shell including polytetramethyldisiloxane (bisaminopropyltetramethyldisiloxane, Synthesis Example 14 in paragraph [0026]) and nematic liquid crystal molecule  (ZLI-5081 manufactured by Merck & Co., Inc.)  dispersed in the shell (Example 1 in paragraph [0042]). The shell further includes an additive ( see Examples i.e. Synthesis Example 14). 
	Further regards to claim 1, Asakuma et al. do not explicitly recites wherein the shell has a critical surface tension smaller than that of the liquid crystal molecule, wherein the critical surface tension of the liquid crystal molecules and the shell is obtained from a graph of cosine value of a contact angle of reference liquid crystal droplets with respect to a surface tension of the liquid crystal molecules and the shell as instantly claimed. It is noted that Asakuma et al. teach the same shell and liquid crystal molecule as instantly claimed. Furthermore, it is well-known to one of ordinary skill in the art how to measure the surface tension. Therefore, the shell of Asakuma et al. should have has a critical surface tension smaller than that of the liquid crystal molecule as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
	Also, it would have been obvious to one of ordinary skill to determine since Asakuma et al. teach the same shell and liquid crystal molecule as recited by claim 1, it would have same “surface tension” as obtained  from a graph of cosine value of a contact angle of reference liquid crystal droplets with respect to a surface tension of the liquid crystal molecules and the shell as instantly claimed.
	Further regards to claim 3, Asakuma et al. do not explicitly recites wherein the additive has a critical surface tension smaller than that of the liquid crystal molecule as instantly claimed. It is noted that Asakuma et al. teach the same additive as broadly recited by claim 2 and liquid crystal molecule as instantly claimed. Furthermore, it is well-known to one of ordinary skill in the art how to measure the surface tension. Therefore, the additive of Asakuma et al. should have has a critical surface tension smaller than that of the liquid crystal molecule as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art teaches an additive in the liquid crystal capsule as recited in claims 4-6. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See OH et al. (US 2016/0299366 A1; see abstract, examples, paragraphs [0030-0040] and claims) teach a liquid crystal capsule comprising a polymer shell and nematic liquid crystal molecule.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722